March 27, 2015 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Variable Annuity AccountA 1940 Act Registration Number:811-21104 1933 Act Registration Numbers:333-89236 and 333-142084 CIK:0001173492 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Variable Annuity AccountA, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Variable Insurance Funds (Invesco Variable Insurance Funds) February 27, 2015 The Alger Portfolios March 5, 2015 Alliance Bernstein Variable Products Series Fund, Inc. February 23, 2015 ALPS Variable Investment Trust February 27, 2015 American Century Variable Portfolios, Inc. February 20, 2015 American Century Variable Portfolios II, Inc. February 20, 2015 American Funds Insurance Series February 27, 2015 BlackRock Variable Series Funds, Inc. February 27, 2015 Securities and Exchange Commission March 27, 2015 Page two Underlying Management Investment Company CIK Number Date(s) Filed Deutsche Variable Series I February 23, 2015 Deutsche Variable Series II February 23, 2015 Direxion Insurance Trust March 6, 2015 Dreyfus Investment Portfolios February 12, 2015 Dreyfus Stock Index Fund, Inc. February 12, 2015 Dreyfus Variable Investment Fund February 13, 2015 Eaton Vance Variable Trust February 26, 2015 Federated Insurance Series February 24, 2015 Franklin Templeton Variable Insurance Products Trust March 4, 2015 Goldman Sachs Variable Insurance Trust February 27, 2015 Guggenheim Variable Funds Trust March 11, 2015 Ivy Funds Variable Insurance Portfolios March 6, 2015 Janus Aspen Series February 27, 2015 JPMorgan Insurance Trust February 27, 2015 Legg Mason Partners Variable Income Trust February 25, 2015 Lord Abbett Series Fund, Inc. February 26, 2015 MFS Variable Insurance Trust February 26, 2015 MFS Variable Insurance Trust II February 26, 2015 Neuberger Berman Advisers Management Trust March 3, 2015 Northern Lights Variable Trust February 26, 2015 February 27, 2015 March 6, 2015 March 12, 2015 Oppenheimer Variable Account Funds February 25, 2015 PIMCO Variable Insurance Trust February 27, 2015 Pioneer Variable Contracts Trust February 27, 2015 Putnam Variable Trust February 27, 2015 Rydex Variable Trust March 11, 2015 SEI Insurance Products Trust March 2, 2015 T. Rowe Price Equity Series, Inc. February 23, 2015 T. Rowe Price Fixed Income Series, Inc. February 23, 2015 Securities and Exchange Commission March 27, 2015 Page three Underlying Management Investment Company CIK Number Date(s) Filed Third Avenue Variable Series Trust February 25, 2015 Transparent Value Trust March 9, 2015 The Universal Institutional Funds, Inc. March 9, 2015 Van Eck VIP Trust March 9, 2015 Variable Insurance Products Fund February 25, 2015 Variable Insurance Products Fund II February 23, 2015 Variable Insurance Products FundIV February 25, 2015 Variable Insurance Products FundV February 27, 2015 Variable Insurance ProductsIII February 23, 2015 Virtus Variable Insurance Trust March 11, 2015 Voya Investors Trust March 6, 2015 Voya Variable Products Trust March 6, 2015 Wells Fargo Variable Trust February 26, 2015 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary First Security Benefit Life Insurance and Annuity Company of New York
